             Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X
                                                                         :
MILBERG LLP,                                                             :
                                                                         :
                                    Petitioner,                          :
                                                                         :
                           v.                                            :   Case No.:
                                                                         :
HWB ALEXANDRA STRATEGIES PORTFOLIO;                                      :
HWB DACHFONDS – VENIVIDIVICI;                                            :
HWB GOLD & SILBER PLUS;                                                  :
HWB PORTFOLIO PLUS;                                                      :
HWB RENTEN PORTFOLIO PLUS;                                               :
HWB VICTORIA STRATEGIES PORTFOLIO;                                       :
DRAWRAH LIMITED;                                                         :
NW GLOBAL STRATEGY;                                                      :
U.V.A. VADUZ;                                                            :
VICTORIA STRATEGIES PORTFOLIO LTD.,                                      :
KLAUS BOHRER; and                                                        :
UTE KANTNER;                                                             :
                                                                         :
                                    Respondents.                         :
                                                                         :
------------------------------------------------------------------------X

                        PETITION TO VACATE ARBITRATION AWARD

        Petitioner Milberg LLP (“Petitioner” or “Milberg”) hereby petitions this Court pursuant

to 9 U.S.C. § 10 to vacate the portion of the Final Award (“Award”) entered February 4, 2019 in

the arbitration between Petitioner and Respondents listed above in which the arbitration panel

declined to order payment of any attorneys’ fees to Petitioner by Respondents in connection with

Petitioner’s successful representation of Respondents in actions in this Court to recover on

Respondents’ defaulted Argentine government bonds. Petitioner states as follows:

                                                     Parties

        1.       Petitioner is a limited liability partnership organized under the laws of New York,

and specifically is a New York law firm. It represented numerous individual and small-fund
             Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 2 of 16



bondholders in the Argentine bond litigation. Estudio Rosito Vago (“Rosito Vago”), a law firm

with its principal place of business in Buenos Aires, was the originating counsel for many of the

bondholder clients in these cases, including Respondents, and provided client legal services and

assisted in prosecuting the cases from Buenos Aires throughout the cases’ duration. Dreier LLP

(“Dreier”), a New York law firm, was originally counsel of record for many bondholders,

including some of the Respondents; when Dreier failed in 2009, most clients, including

Respondents, retained Milberg as substitute counsel of record. Milberg and Rosito Vago also

were retained by many other bondholders, including certain Respondents, post-Dreier.

        2.       By written agreements, Milberg represents the residual fee interests of the Dreier

bankruptcy trustee and the fee interests of Rosito Vago with respect to all of Respondents’ cases,

including in these proceedings. The co-counsel and fee-sharing agreements among Milberg, the

Dreier trustee, and Rosito Vago were approved by the Dreier bankruptcy court. Allocation of

fees among Milberg, the Dreier trustee, and Rosito Vago is not disputed and was not an issue in

the arbitration. References to the interests of “Milberg” and “Petitioner” herein include the

interests of Rosito Vago and the Dreier trustee.

        3.       Respondents are ten investment funds, 1 organized in Luxembourg and Germany

and two individuals (Klaus Bohrer and Ute Kantner) from Germany. Respondents retained

Petitioner to enforce some $90 million in face value of defaulted bonds. Respondents became, by

far, Petitioner’s largest client group in the epic Argentine bond litigation.

                                          Jurisdiction and Venue

        4.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a) because

the amount in controversy exceeds $75,000 and the action is between diverse citizens. Subject


1
 A few of the original fund plaintiffs were combined while the litigation was ongoing, Respondents are the
successor funds.

                                                        2
            Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 3 of 16



matter jurisdiction also exists pursuant to 28 U.S.C. §§ 1331 and 1367 because the underlying

Argentina bond litigation arose under federal law and was conducted under federal jurisdiction,

and because the arbitration award was made and is subject to vacatur based on federal law.

       5.      Venue is proper under 9 U.S.C. § 10 because the Award was made in this district,

and under 28 U.S.C. § 1391(a) because the parties agreed to arbitration in this district.

                                           Factual Background

       Summary

       6.      This petition involves an award in an AAA/ICDR arbitration in which Petitioner

sought to recover fees for legal work done for Respondents. The engagement agreements had

hybrid fee provisions, including fixed-fee installments linked to case milestones (retention, filing

complaint, and obtaining money judgment) and percentage-based contingency fees if any

recoveries or settlements were obtained. Respondents paid $513,245 in the milestone fixed fees

between 2007-2012. Petitioner obtained money judgments for Respondents over several years,

which Argentina ignored; and then obtained pari passu injunctions for Respondents in October

2015. In February 2016, Argentina made its public settlement offers (“Propuesta”) on the bonds,

including enhanced settlement amounts for holders of pari passu injunctions. The total Propuesta

settlement amount on Respondents’ bonds calculated to some $162.5 million. In April 2016,

Respondents inquired what their contingency fee would be if they accepted Propuesta

settlements ($11.91 million), and two weeks later discharged Petitioner. A year later, using

another lawyer, Respondents settled with Argentina for $162.3 million—some $150,000 less

than the settlement available prior to discharge of Petitioner. Petitioner sought fees in quantum

meruit in the underlying arbitration. Respondents asked for a reasoned decision, which the

arbitration panel provided. The panel declined to award any fees, despite acknowledging that



                                                 3
             Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 4 of 16



Petitioner’s extensive litigation efforts resulted in the settlement offers to Respondents; the panel

did not articulate any reason other than stating, without any explanation, that the previously paid

$513,245 in milestone payments (made years earlier and unrelated to Petitioner’s crucial pari

passu injunction work) “represent a reasonable total fee recovery.” This petition seeks vacatur of

the zero fee award, and remand with instructions to the panel to compute a fee consistent with

the principles of quantum meruit

        7.       This factual background section is based on many of the findings in the Final

Award issued by the arbitrators.2 It also refers to the arbitration record, including summary and

source materials in the Statement of Claim, 3 and the written direct testimony of the senior lawyer

from Milberg, Michael Spencer. 4

        The Bond Litigation for Respondents

        8.       “Starting in 2002, holders of bonds in which Argentina had defaulted began to sue

in the SDNY to enforce payment on their bonds.”5 The defaults on “external indebtedness”

totaled about $90 billion, primarily including holders of some 20 series of “global” bonds. 6

        9.       Rosito Vago began to represent holders of defaulted Argentine bonds in 2001 and

arranged for Dreier to represent those clients as counsel of record in SDNY cases.7

        10.      Respondents retained Dreier and then Milberg to prosecute claims for recovery on

some $90 million in face value8 of defaulted Argentine bonds held by Respondents. Over the



2
  The Final Award (“Award”) is attached as Ex. 1 to the Declaration of William F. Dahill in Support of Milberg’s
Petition and Motion to Vacate the Final Arbitration Award (the “Dahill Declaration”), submitted herewith.
3
  The full Statement of Claim (“Claim”) is attached to the Dahill Declaration as Exhibit 2.
4
  Direct testimony at the arbitration hearing was submitted in writing. The direct Testimony of Michael C. Spencer
(“Spencer Test.”) is attached to the Dahill Declaration as Exhibit 3.
5
  See Award ¶ 24.
6
  See Spencer Test. ¶¶ 5-7.
7
  Award ¶ 25.
8
  Award ¶ 35. About ten percent of Respondents’ bonds were euro-denominated; unless otherwise noted, amounts in
this petition are converted to dollars at prevailing exchange rates.

                                                        4
            Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 5 of 16



years the various Respondent funds acquired bonds, usually at steep discounts from face value,

and decided to sue on them. Respondents entered into 28 written engagement agreements with

Dreier and then Milberg for investigation, commencement, prosecution, and resolution of

recovery actions in this district. The engagement agreements also covered services by Rosito

Vago as Argentine co-counsel. A total of seven SDNY actions covering scores of bond holdings

of the 12 Respondents were filed in 2007-2013.9

        11.       Both the Dreier and the Milberg engagement letters provided for New York law

to govern and for arbitration of any disputes in New York. All but one of the letters contained

“early termination” provisions, which permitted the client to terminate, usually if there had not

been a judgment, settlement, or recovery within an interval of one or two or three or five years

after execution of the letter, “without any further compensation or obligation” to the law firm. 10

        12.       The engagement letters provided for hybrid fees. First there were fixed “flat” fee

amounts (sometimes referred to as “start-up” or “retainer” fees) to be paid by the clients “upon

the achievement of defined tasks or results obtained” (“milestones”)—usually retention,

complaint filing, money judgment obtained.11 Then there were percentage contingency fees “on

amounts, if any, recovered from Argentina on the bonds.”12 Case expenses were not charged to

Respondents and would not be subtracted from any contingency fees—expenses were borne by

the lawyers. 13




9
  A list of the actions, the Respondent plaintiffs in each, and the face amounts of bonds at issue is Ex. A to the
Claim. The engagement agreements are collected at Claim Exs. B and C.
10
   The “early termination” provisions are fully described at Award ¶¶ 27-33. Respondents attempted to exercise
early termination rights when they discharged Milberg in May 2016, after Argentina announced its settlement offer.
Respondents made this one of their central defenses in the arbitration. As described below, the panel rejected that
defense.
11
   Award ¶ 31.
12
   Award ¶ 27.
13
   Award ¶ 27; see also Claim Exs. B and C.

                                                         5
            Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 6 of 16



        13.      By amount, the retainer/start-up fees ranged from a few hundred dollars to a high

of $84,000 per plaintiff, usually payable in equal installments at each milestone.14 The total

amount of these retainer/start-up fees paid by Respondents (based on all milestones reached) was

$513,245.15 Overall, that amount calculates to a bit over one-half-percent (0.0056) of the face

value of the bonds.16

        14.      The contingency fees were defined on the basis of a percentage of the client’s

recovery—the specified percentages were 8% or 12%, but in almost all cases, no fee percentage

was taken on a floor amount of the first 20 or 35 cents per dollar of face value, as negotiated at

various times.17 The floor amounts make it impossible to calculate a meaningful overall

contingency fee percentage, except in the context of any particular recovery or settlement.18

        15.      Petitioner zealously prosecuted Respondents’ claims, along with similar claims by

other bondholder clients. Over the years, Dreier and then Milberg obtained money judgments on

virtually all client-plaintiffs’ bonds, including Respondents’. Petitioner submitted evidence in the

arbitration of the SDNY dockets for Respondents’ cases demonstrating the extensive work it did,

including filing complaints, opposing Argentina’s motions to dismiss, filing summary judgment

motions on bond enforcement and Argentina’s defenses, obtaining the entry of money judgments

and engaging in discovery disputes, and samples of some of the same. 19 Since Dreier had been

involved in some of the earliest bond cases, evidence of their precedent-setting motion practice,

which benefited clients in all later actions (including Respondents’), was also produced.20



14
   See Claim Exs. B and C.
15
   Award ¶ 82.
16
   Spencer Test. ¶ 15.
17
   See Claim Exs. B and C.
18
   On Respondents’ eventual overall settlement amount of $162.3 million, the fee percentage would be about 7.34%.
Spencer Test. ¶ 92.
19
   See Claim Ex. D; Dahill Declaration Exs. 4-9.
20
   See Dahill Decl. Ex. 10; Spencer Test. ¶ 10.

                                                        6
              Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 7 of 16



           16.     Argentina refused to pay any money judgments and was able to shield its assets

from collection efforts. That stalemate was broken when several test cases brought by a core

group of large hedge funds, joined by Milberg in a test case for a small group of modest

Argentine bondholders, obtained “equal treatment” injunctions under the pari passu clauses of

the bonds.

           17.     The panel found:

           Spencer [lead Milberg partner] participated in strategic discussions with a group of
           leading plaintiffs’ counsel led by Dechert partner Robert A. Cohen. Spencer
           assisted in coordinating the strategy of counsel representing smaller plaintiffs in
           order to obtain pari passu injunctions, also known as equal treatment injunctions
           (requiring equal treatment of bondholders in accordance with the terms of the
           governing indentures) that contributed to resolution of the Argentina bond default
           cases.

           Milberg filed its first pari passu motion, for a Milberg client named Varela, in
           coordination with similar motions filed by hedge fund plaintiffs, and participated
           actively in pari passu-related litigation. 21

           18.     Thereafter, the hedge fund counsel and Milberg successfully defended the

injunctions in this Court, the Second Circuit and the Supreme Court, which had the effect of

preventing Argentina and its banks from paying on other obligations that it wished to honor.

After the success in the test cases, Milberg obtained injunctions in October 2015 for its other

clients, including with respect to all qualifying bonds held by Respondents. 22

           19.     With the pari passu injunctions in place, the incoming administration of Mauricio

Macri made the Propuesta bond settlement offers in February 2016. On that basis, Argentina

moved for vacatur of the pari passu injunctions, which was vigorously opposed by Milberg; but

the district court granted vacatur and the Second Circuit affirmed in mid-April 2016, making the




21
     Award ¶¶ 36-37.
22
     Award ¶¶ 36-38; Spencer Test. ¶¶ 23-36.

                                                    7
             Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 8 of 16



Propuesta the maximum definitive offer available from Argentina.23 Milberg then advised its

clients, including Respondents, to accept Propuesta settlements, which most clients other than

Respondents did.24

         20.      During this period, Respondents, acting through their manager and several

directors, were constantly in touch with Milberg to assess whether Argentina would sweeten its

Propuesta offers. Milberg and Rosito Vago exchanged dozens of emails with Respondents’

manager. 25 A Luxembourg manager for many of the Respondent funds, however, began asking

questions about the early termination provisions, even though the termination dates had passed

months or years earlier, after which time Petitioner provided substantial services to Respondents,

and also asked about “the current status of your prospective fees,” which Petitioner answered. 26

On April 28, 2016, Brand [Respondents’ manager]:

         sent an e-mail to Spencer in which he advised that he was in negotiations with the
         Special Master [to try to make a deal with Argentina] and that Spencer “should not
         worry much about performance fees. After all these years I promise to you, that I
         will include something reasonable for you in my final negotiations, when settling
         with the Gauchos, in the very near future.” Brandt did not do so.27

         21.      “In April and May 2016, HWB [Respondents] terminated the Milberg

Agreements citing, as a basis for the terminations, the early termination provisions in the Milberg

Agreements.”28

         Post-Discharge Events

         22.      The Propuesta offers amounted to $162,504,207 with respect to Respondents’

bonds. For almost all of Respondents’ bonds, that amount reflected the augmented “Injunction”



23
   Award ¶¶ 42-45.
24
   Award ¶ 47.
25
   Award ¶ 46.
26
   Spencer Test. ¶ 55.
27
   Dahill Declaration, Ex. 15; see Award ¶ 49 (internal citations omitted).
28
   Award ¶ 50.

                                                           8
             Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 9 of 16



settlement amount based on the pari passu injunctions obtained by Milberg. 29 Without the

injunctions, Respondents’ Propuesta settlement entitlement would have been over $24 million

less.30

          23.    After the April-May 2016 discharges of Milberg by Respondents, no other law

firm appeared for Respondents (viz. Local Civil Rule 1.4: an attorney of record “may be relieved

or displaced only by order of the Court”). In November 2016, Respondents’ manager told

Milberg he had retained new counsel, Wilk Auslander LLP, but that he was coming to New York

and wanted to “include” Milberg in their negotiations with Argentina. Thereafter, he directed all

communications be held through his new law firm. Wilk Auslander informed Milberg that

Respondents would not pay any fees.

          24.    On May 31, 2017, Special Master Pollack announced that Respondents had

settled with Argentina for $162,750,000.31 However, documents later produced by Respondents

in the arbitration disclosed that the real settlement amount was recalculated in October 2017 to

be $162,349,235,32 which Argentina paid and Respondents accepted. Petitioner, based on its

extensive experience with hundreds of other Propuesta settlements, calculated the correct

Propuesta settlement value for Respondents’ bonds at $162,504,207, which would have yielded a

contingency fee of $11,906,767.33 The fee amount was escrowed pending final resolution of the

present dispute.34




29
   Claim Ex. G; Spencer Test. ¶¶ 90, 104.
30
   Spencer Test. ¶ 62.
31
   Award ¶ 55.
32
   Award ¶ 57; Spencer Test. ¶ 64.
33
   Award ¶ 56; Claim Exs. G, H.
34
   Award ¶ 58.

                                                9
              Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 10 of 16



           The Arbitration

           25.      In August 2017, Petitioner commenced an AAA/ICDR arbitration as provided in

the engagement agreements. The arbitration claims included a request for quantum meruit in the

amount called for by the engagement agreements had they remained operative. Three arbitrators

were selected. Respondents requested a reasoned decision and the panel agreed to provide one.

           26.      The panel allowed the parties to request documents from the other side.

Respondents’ request to Petitioner regarding time records was:

           Time records of the Law Firms relating to services performed solely on behalf of
           Respondents (as distinct from services performed by the Law Firms on behalf of
           their other clients).35

To respond to this request, Milberg performed word searches and produced timesheets

that made reference to any Respondents or Respondents’ personnel. Rosito Vago did not

have timesheets for these cases because Argentine firms do not keep time records for

contingency fee cases. Dreier’s timesheets were no longer available.

           27.      Two months after Petitioner’s initial production, one of Respondents’ counsel

wrote to inquire whether certain documents “are the only time records you have produced and

plan to produce.”36 Since Respondents previously had asked only for time records for services

“performed solely on behalf of Respondents,” but counsels’ discussions now indicated

Respondents were making a much broader request, Petitioner produced all time records from the

bond cases, since the time spent on all of the bond clients benefitted each client, including

Respondents, and thus were relevant to the quantum meruit claim. Petitioner produced about 300

pages of computer line entries, reflecting 7,719.25 hours. Respondents protested to the panel that

they previously had asked for “[t]ime records of the Law Firms”—leaving off the “related to


35
     Dahill Declaration, Ex. 11 at Req. No. 2.
36
     Dahill Declaration, Ex. 12.

                                                    10
            Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 11 of 16



services performed solely on behalf of Respondents” qualifier.37 Despite the fact that more than

six weeks remained before the hearing, the panel nevertheless excluded the records, finding that

the documents were not timely produced because they were (inexplicably) deemed responsive to

Respondents’ earlier request for time records for “services performed solely on behalf of

Respondents.”38

         28.       Respondents also made the following document request:

         Documents that support Claimant’s position that quantum meruit value of services
         is equal to “30% contingency fee plus expense reimbursement.” [Statement of
         Claim] at p.21).39

In response, Petitioner produced documents showing that Judge Griesa had approved an

award of a 30% contingency fee, plus reimbursement of substantial litigation expenses, to

plaintiffs’ counsel in the class actions brought on behalf of certain bondholders—even

though plaintiffs’ counsel had not been able to get pari passu injunctions entered in those

cases. 40 This was one of the pieces of evidence Petitioner submitted to support its

quantum meruit claim.

         29.      The arbitration was heard over a week in August 2018. Petitioner provided

testimony from Mr. Spencer, a Milberg associate lawyer, Ms. Rosito Vago, a Rosito Vago

administrator, and Robert Cohen, a Dechert partner who represented the largest hedge fund

bondholder, who testified about Milberg’s contributions to the pari passu injunction efforts.

Respondents provided testimony from Mr. Brand, Respondents’ manager.




37
   Dahill Declaration, Ex. 13, p. 2.
38
   Dahill Declaration, Ex. 14, p. 6.
39
   Dahill Declaration, Ex. 11 at Req. No. 13.
40
   Dahill Declaration, Ex. 16.

                                                 11
           Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 12 of 16



        The Arbitrators’ Final Award

        30.         The panel issued its Award on February 4, 2019. It rejected the defenses asserted

by Respondents against any fee liability. In particular, it found:

                    (a)    The engagement letters’ provisions giving clients the right to terminate

        “without any further compensation or obligation” following the specified milestone dates

        were “of no avail” to Respondents: first, because Respondents “did not exercise that right

        within a reasonable time”; and second, even if the exercise had been timely, Respondents

        “waived the right by continuing to request and accept the benefit of Milberg’s services.” 41

                    (b)    The fixed start-up fees were not “improper non-refundable advances” and

        did not raise any ethical concerns.42

                    (c)    The contingency fee and bond transfer restrictions in the engagement

        letters did not give the lawyers an improper proprietary interest in the bonds or unduly

        restrict the client’s property interests, and, in any event, the clients’ situations never

        implicated these ethical issues and the clients’ rights were never prejudiced.43

                    (d)    Respondents’ claim that it was malpractice for Milberg to advise clients to

        reject the Propuesta prior to mid-April 2016 was “without basis.” Milberg’s advice was

        reasonable, and a lawyer’s judgment as to which course to pursue among reasonable

        alternatives cannot form the basis of a malpractice claim. 44




41
   Award ¶ 68-70.
42
   Award ¶ 71.
43
   Award ¶ 72.
44
   Award ¶ 87.

                                                    12
             Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 13 of 16



          31.      The panel then turned to determination of the reasonable value of legal services

performed by Petitioner for Respondents as of the time Respondents terminated the attorney-

client relationship.45

          32.      The panel observed that “A quantum meruit analysis under New York law

involves determining the reasonable value of legal services, taking into consideration the

difficulty of the matter, the nature and extent of the services rendered, the time reasonably

expended in rendering the services, the quality of performance of counsel, counsel’s

qualifications, the amount at issue, and the results obtained.”

          33.      With respect to the difficulty, nature and extent of the legal work performed by

Milberg, Rosito Vago, and Dreier, the panel found:

          The difficulty of the representation was considerable, as reflected in the fact that
          litigation arising from the sovereign bond defaults in question began in 2002,
          involved legions of plaintiffs and many plaintiffs’ lawyers, and did not result in the
          Propuesta until 2016. The representation of individual clients required strategic
          coordination with larger groups of plaintiffs and their counsel and, at the same time,
          specific attention to the facts, circumstances and priorities of each client or set of
          clients. Moreover, Milberg made a valuable contribution to the coordinated
          bondholder efforts (Cohen ¶¶ 8-11) and, at the same time, paid close attention to
          the priorities and instructions of HWB [Respondents].

          The nature and extent of the services rendered to [Respondents] over an extended
          period of time included rendering sophisticated legal advice; engaging in strategic
          coordination with other plaintiffs’ counsel; preparing and filing pleadings;
          engaging in pari passu motions practice; obtaining judgments against Argentina;
          actively participating in appellate practice in the Second Circuit; providing input in
          settlement discussions; and reporting to the client on a timely basis as to all material
          developments in the case and related settlement negotiations. 46

          34.      The panel had more trouble in determining the amount of time reasonably

expended in rendering services. The panel noted that time records for Rosito Vago and Dreier

were not available, and that Milberg’s time records showed 172 attorney hours and 90 paralegal


45
     Award ¶ 73.
46
     Award ¶¶ 75-76.

                                                    13
           Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 14 of 16



hours in the representation of Respondents, yielding a lodestar of $142,900—which was

considerably more than the $86,700 portion of the start-up fees received by Milberg.47

        35.      The panel continued:

        [A] comparison of the time records maintained by Milberg specifically for
        [Respondents], on the one hand, with the description of services provided in the
        Spencer and Vago witness statements and the legal filings and docket entries
        included in the record of this hearing, establishes that Milberg did expend more
        time on the representation of [Respondents] than is reflected in its [Respondent]-
        specific time records. The 70-page Spencer witness statement, in particular,
        provides a comprehensive overview of the effort undertaken and in effect, serves
        as the equivalent of an affidavit of services in New York State practice. The Vago
        witness statement also reflects time-intensive, though not particularly substantive
        legal work done for [Respondents]. The Spencer and Vago witness statements,
        combined with the docket sheets, clearly establish that much more legal effort was
        expended on behalf of [Respondents] than is reflected in Milberg’s time records. .
        ..

        Milberg’s argument that its activities for other clients should be considered in
        quantum meruit nonetheless has merit, however, in the sense that Milberg’s closely
        related and coordinate work for other clients affects at least two qualitative criteria
        in quantum meruit analysis: the quality of performance of counsel and counsel’s
        qualifications.

        The final factors in quantum meruit analysis, namely the amount at issue and the
        result obtained, tend to justify a substantial fee recovery in this case. Milberg
        represented [Respondents] in connection with Argentina’s default in payment of
        [Respondent]-held bonds and Milberg’s efforts contributed to obtaining the
        Propuesta, a settlement worth in excess of $16 million to [Respondents]. Milberg
        prosecuted [Respondents’] claims in the context of complex and wide-ranging
        litigation against a sovereign that had defaulted on bonds with a face value in excess
        of $20 billion. 48

        36.      Despite the foregoing conclusions based on the extensive factual record presented

at arbitration, the panel concluded that no fee should be awarded::

        Under the facts of this case, qualitative factors properly considered in quantum
        meruit analysis justify fees to Milberg in excess of the amount that simple lodestar
        arithmetic might otherwise indicate on this record. See Balestriere at 3 (lodestar

47
  Award ¶ 77.
48
  Award ¶¶ 78-81. The dollar figures in ¶ 81 are mistaken. The value of the Propuesta settlement to Respondents
was undisputedly over $162 million, not over $16 million. The sovereign debt default involved over $90 billion in
face value of bonds, not over $20 billion.

                                                        14
             Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 15 of 16



          approach may be useful but must be modified to a substantial degree in unusual
          circumstances; under New York law, quantum meruit is left to the sound discretion
          of the trial court). Milberg’s deep involvement in the prosecution of bondholder
          claims, and in the bondholder counsel group efforts including the successful pursuit
          of a pari passu injunction in the Varela case, materially enhanced the value of the
          time Milberg dedicated to representing [Respondents], and renders the $86,700 in
          milestone payments made to Milberg clearly reasonable compensation for
          Milberg’s services. The evidence presented also establishes that the $513,245 in
          aggregate [Respondent] milestone payments represent a reasonable total fee
          recovery.

          Qualitative considerations have their limitations; they do not justify an award of
          fees beyond the aggregate fees already paid to Milberg, RV and Dreier. 49

          37.      Thus, without explanation or rationale, the panel declined to award any quantum

meruit fees, finding that the $513,245 total flat fees paid by Respondents early in the lawsuits

“represented a reasonable total fee recovery”—such that zero fees were awarded for Petitioner’s

crucial work on the pari passu injunctions and in answering Respondents’ frequent and urgent

requests for advice in the litigation endgame. 50

                                           Basis for Petition

          38.      The arbitration panel manifestly disregarded the law in denying any award of fees

to Petitioner. Petitioner presented the law on quantum meruit, but the panel ignored it when

denying any quantum meruit fee, despite finding facts that required an award of quantum meruit

fees under any reasonable legal analysis.

          16.      The arbitration panel manifestly disregarded the law by excluding consideration

of Milberg’s total time and lodestar amounts for this litigation.




49
     Award ¶¶ 82-83.
50
     Award ¶ 82.

                                                    15
         Case 1:19-cv-04058-AT Document 1 Filed 05/06/19 Page 16 of 16



                                       Relief Requested

       17.    The Award should be vacated with respect to its denial of quantum meruit fees,

and remanded with instructions for the panel to compute a fee consistent with the law on

quantum meruit.

Dated: New York, New York
       May 6, 2019

                                                    Respectfully submitted,

                                                    WOLLMUTH MAHER & DEUTSCH LLP

                                                    By:    /s/William F. Dahill
                                                           William F. Dahill
                                                           Mara R. Lieber

                                                    500 Fifth Avenue
                                                    New York, New York 10110
                                                    Telephone: (212) 382-3300

                                                    Attorneys for Petitioner




                                               16
